     Case 4:19-cv-02050-MHH-HNJ Document 22 Filed 03/26/21 Page 1 of 10                     FILED
                                                                                   2021 Mar-26 AM 09:03
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION
JAMES THOMAS STIMPSON,                     )
                                           )
       Petitioner,                         )
                                           )
v.                                         )    Case No.: 4:19-cv-02050-MHH-
                                           )    HNJ
WARDEN DEBORAH TONEY,                      )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION
      The magistrate judge entered a report on December 28, 2020, recommending

that the Court dismiss James Thomas Stimpson’s petition for a writ of habeas corpus

as untimely pursuant to 28 U.S.C. § 2244(d)(1)(A). (Doc. 13). The magistrate judge

also recommended that the Court deny Mr. Stimpson’s motion to amend the petition

as moot. (Doc. 13). On March 9, 2021, Stimpson filed objections to the report and

recommendation. (Doc. 21).

      A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district judge must “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b)(3)

(“The district judge must consider de novo any objection to the magistrate judge’s

recommendation.”). A district court’s obligation to “‘make a de novo determination
                                        1
     Case 4:19-cv-02050-MHH-HNJ Document 22 Filed 03/26/21 Page 2 of 10




of those portions of the report or specified proposed findings or recommendations to

which objection is made,’” 447 U.S. at 673 (quoting 28 U.S.C. § 636(b)(1)), requires

a district judge to “‘give fresh consideration to those issues to which specific

objection has been made by a party,’” 447 U.S. at 675 (quoting House Report No.

94-1609, p. 3 (1976)). United States v. Raddatz, 447 U.S. 667 (1980) (emphasis in

Raddatz).

      Here, the magistrate judge found that Mr. Stimpson’s one-year period to file

his petition for habeas relief expired on May 8, 2017, and Mr. Stimpson did not file

his habeas petition until December 18, 2019, making his petition untimely. (Doc. 1;

Doc. 13, p. 11). In his objections, Mr. Stimpson does not challenge the one-year

calculation. Instead, he challenges the magistrate judge’s analysis of equitable

tolling based on extraordinary circumstances or actual innocence.

       With respect to extraordinary circumstances that would toll the one-year

statute of limitations, Mr. Stimpson reasserts his contention that in January 2017, he

discovered the victim’s medical records which showed she was shot with a .25

caliber handgun, not a .38 caliber revolver, as the State alleged. (Doc. 21, pp. 7-8).

For purposes of this opinion, the Court accepts Mr. Stimpson’s argument that

January 2017 should trigger the one-year period for filing his petition. But if Mr.

Stimpson’s one-year period for filing his petition began in January 2017, then his

petition was due in January 2018 because his third and fourth Rule 32 petitions were

                                          2
      Case 4:19-cv-02050-MHH-HNJ Document 22 Filed 03/26/21 Page 3 of 10




not properly filed and did not toll the limitation period. (Doc. 13, pp. 10-11).1

Because Mr. Stimpson did not file this habeas action until December 2019, his claim

is untimely.

       Mr. Stimpson also argues that his defense attorney’s ineffective assistance

hindered his ability to properly raise his federal habeas claims, so he is entitled to

equitable tolling under Martinez v. Ryan, 566 U.S. 1 (2012). (Doc. 21, p. 10).

Martinez does not apply here. In Martinez, the Supreme Court held that the

ineffective assistance of counsel in state post-conviction proceedings may serve as

cause to excuse the procedural default of an ineffective assistance of trial counsel

claim that was not properly exhausted in state court. Martinez, 566 U.S. at 9. The

Eleventh Circuit has held that Martinez does not provide a basis for equitable tolling

of the statute of limitations, a concept that is different from procedural exhaustion.

See Arthur v. Thomas, 739 F.3d 611, 631 (11th Cir. 2014) (“Because Arthur’s § 2254

petition was denied due to his complete failure to timely file that § 2254 petition, the

Supreme Court’s analysis in Martinez . . . of when and how cause might excuse

noncompliance with a state procedural rule is wholly inapplicable here.”) (quotation

marks omitted); Chavez v. Sec’y Dep’t of Corr., 742 F.3d 940, 946 (11th Cir. 2014)



1
 As the magistrate judge found, Mr. Stimpson’s third Rule 32 motion, filed in April 2017, was not
properly filed, so that motion did not toll the one-year period for filing his federal habeas petition.
Mr. Stimpson’s March 2018 Rule 32 motion could not toll his one-year period for filing his federal
habeas petition because the one-year period already had expired in January 2018, using Mr.
Stimpson’s start date of January 2017. (Doc. 13, pp. 10-11).
                                                  3
     Case 4:19-cv-02050-MHH-HNJ Document 22 Filed 03/26/21 Page 4 of 10




(“reject[ing] the notion that anything in Martinez provides a basis for equitably

tolling the filing deadline”)). The Eleventh Circuit explained:


      [T]he Martinez rule explicitly relates to excusing a procedural default
      of ineffective-trial-counsel claims and does not apply to AEDPA’s
      statute of limitations or the tolling of that period. The § 2254
      ineffective-trial-counsel claims in Martinez and Trevino were not
      barred by AEDPA’s one-year limitations period. Instead, those § 2254
      claims were dismissed under the doctrine of procedural default because
      the petitioners never timely or properly raised them in the state courts
      under the states’ procedural rules. At no point in Martinez or Trevino
      did the Supreme Court mention the “statute of limitations,” AEDPA’s
      limitations period, or tolling in any way.

Arthur, 739 F.3d at 630. Thus, Martinez does not support Mr. Stimpson’s effort to

toll the statute of limitations for his federal habeas petition.

      With respect to actual innocence, Mr. Stimpson argues that he is actually

innocent of criminal solicitation to commit murder because the victim’s medical

records and the amended ballistics report demonstrate that the victim was not shot

with the type of gun the shooter testified that Mr. Stimpson gave him. (Doc. 21).

Proof of actual innocence allows a habeas petitioner to overcome an expired statute

of limitations. See McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). “‘A petitioner

does not meet the threshold requirement’” for proof of actual innocence unless he

establishes “‘that, in light of the new evidence, no juror, acting reasonably, would

have voted to find him guilty beyond a reasonable doubt.’” McQuiggin, 569 U.S. at

386 (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995) (alteration adopted)).


                                            4
     Case 4:19-cv-02050-MHH-HNJ Document 22 Filed 03/26/21 Page 5 of 10




      Even if the Court accepts Mr. Stimpson’s argument concerning the medical

and amended ballistics evidence, there was enough other evidence of criminal

solicitation to murder Loretta Gilbert at Mr. Stimpson’s state court trial to support a

conviction under Alabama law such that Mr. Stimpson cannot demonstrate that “no

juror, acting reasonably, would have voted to find him guilty beyond a reasonable

doubt.”   The opinion from the Alabama Court of Criminal Appeals on Mr.

Stimpson’s direct appeal of his conviction explains the charge against Mr. Stimpson

and the evidence that supports his conviction. The Court of Criminal Appeals stated:

      Alabama’s criminal solicitation statute provides that “[a] person is
      guilty of criminal solicitation if, with the intent that another person
      engage in conduct constituting a crime, he solicits, requests, commands
      or importunes such other person to engage in such conduct.” § 13A-4-
      1(a), Ala. Code 1975. Furthermore, the statute provides that “[a] person
      may not be convicted of criminal solicitation upon the uncorroborated
      testimony of the person allegedly solicited, and there must be proof of
      circumstances corroborating both the solicitation and the defendant’s
      intent.” § 13A-4-1(a), Ala. Code 1975. This Court has construed the
      corroboration requirements in the solicitation statute to be the same as
      the corroboration requirement in § 12-21-222, Ala. Code 1975, which
      provides that a person cannot be convicted of a felony based on the
      uncorroborated testimony of an accomplice. In Kimbrough v. State, 544
      So. 2d 177, 181 (Ala. Crim. App. 1989), we held:

             In construing the corroboration requirements of our
             solicitation statute, § 13A-4-1(a), in conjunction with the
             requirements of our accomplice witness statute, § 12-21-
             222, we hold that there must be evidence other than the
             testimony of the solicitee linking the defendant with the
             offense at two separate stages. The evidence must be
             corroborative of both the solicitation itself and the
             solicitor’s intent that the other person criminally act on the

                                           5
Case 4:19-cv-02050-MHH-HNJ Document 22 Filed 03/26/21 Page 6 of 10




       solicitation. The requirements of the accomplice witness
       statute are the same, except that in the case of the
       solicitation statute, an additional safeguard has been
       provided, i.e., the corroboration must go to both the
       solicitation and the intent. The requirement that there be
       proof of circumstances corroborating both elements of the
       offense of solicitation does not mean that a different
       standard of corroboration from that required by the
       accomplice witness statute is required. It simply re-
       emphasizes the need for additional safeguard due to the
       nature of the crime itself. The additional safeguard is no
       more than that both the solicitation and the intent must be
       corroborated.

 ...

 In Kimbrough, this Court also discussed the sufficiency requirements
 for corroborative evidence in solicitation cases in the context of
 accomplice-witness corroboration:

       The method employed to determine whether evidence is
       sufficient to corroborate the testimony of an accomplice
       was set forth in Lynn v. State, 477 So. 2d 1365, 1369 (Ala.
       Cr. App. 1984), rev’d on other grounds, 477 So. 2d 1385
       (Ala. 1985), as follows: “The procedure commonly
       employed for determining whether sufficient evidence
       exists to corroborate the testimony of an accomplice ...
       consists of eliminating the testimony given by the
       accomplice and examining the remaining evidence to
       determine if there is sufficient incriminating evidence
       tending to connect the defendant with the commission of
       the offense. Miller v. State, 290 Ala. 248, 275 So. 2d 675
       (1973); Ware v. State, 409 So. 2d 886 (Ala. Crim. App.
       1981) (emphasis supplied). The necessary quantum of
       corroborative evidence in such a case was addressed most
       recently in Scott v. State, 460 So. 2d 1364 (Ala. Crim.
       App. 1983), reversed on other grounds, Ex parte Scott, 460
       So. 2d 1371 (Ala. 1984) . In Scott, the Alabama Supreme
       Court stated that the ‘corroborative evidence does not have
       to be very strong, or even sufficient to support a
                                   6
Case 4:19-cv-02050-MHH-HNJ Document 22 Filed 03/26/21 Page 7 of 10




       conviction, but merely must tend to link the accused with
       the offense,” citing Miller v. State, supra (emphasis
       supplied). Our controlling authorities have consistently
       held that corroborative proof need merely tend to connect
       the defendant with the commission of the offense.
       [Citations omitted.]

 ‘Sufficient corroboration of accomplices’ testimony may be furnished
 by tacit admission by the accused, by the suspicious conduct of the
 accused, and by the association of the accused with the accomplice.'
 Bates v. State, 461 So. 2d 1, 4 (Ala. Cr. App. 1983), aff’d, 461 So. 2d
 5 (Ala. 1984). ‘Corroborate means to strengthen, to make stronger, to
 strengthen, not the proof of any particular fact to which the witness has
 testified, but to strengthen the probative, criminating force of his
 testimony’ Malachi v. State, 89 Ala. 134, 140-141, 8 So. 104, 106
 (1889).

 Kimbrough, 544 So. 2d at 181.

 ...

       “The tendency of the corroborative evidence to connect
       [the] accused with the crime, or with the commission
       thereof, must be independent, and without the aid of any
       testimony of the accomplice; the corroborative evidence
       may not depend for its weight and probative value on the
       testimony of the accomplice, and it is insufficient if it
       tends to connect [the] accused with the offense only when
       given direction or interpreted by, and read in conjunction
       with the testimony of the accomplice.” 23 C.J.S. C r i mi
       n a l L a w, S e c t i o n 812(5)(b).

       [E]vidence which merely raises a conjecture, surmise,
       speculation, or suspicion that [the] accused is the guilty
       person is not sufficiently corroborative of the testimony of
       an accomplice to warrant a conviction.' 23 C.J.S. Criminal
       Law, Section 812(5)(b). Staton v. State, 397 So. 2d 227,
       232 (Ala. Crim. App. 1981).


                                    7
Case 4:19-cv-02050-MHH-HNJ Document 22 Filed 03/26/21 Page 8 of 10




 Ex parte McCullough, 21 So. 3d 758, 761-62 (Ala. 2009). Therefore,
 we must eliminate [the shooter’s] testimony and examine the remainder
 of the evidence to determine if it tends to connect Stimpson with both
 the act of solicitation and Stimpson's intent that the murder be carried
 out. For the reasons that follow, we find that it does.

 As noted above, Loretta and Ricky Gilbert were, at the time of the
 shooting, going through divorce proceedings in which substantial assets
 were at stake. Loretta Gilbert [the victim] testified that her husband and
 Stimpson were friends; that they frequently ate breakfast together; and
 that they rode motorcycles together on several occasions.

 Todd Graves testified that he had previously worked for Stimpson and
 has known him for most of his life. Graves testified that he had a
 conversation with Stimpson at a convenience store approximately one
 to two months prior to the shooting. Graves stated:

       [Stimpson] was talking about how the economy was and
       how he couldn’t make no money. And then he said the
       only way he could make money is by being a hit man or
       whacking somebody or working for the mob or something
       like that and then busted out laughing.

 (R. 456-57.) Graves was also interviewed by the police during the
 investigation into Gilbert’s shooting. In that interview, a transcript of
 which was admitted into evidence, Graves stated:

       Tom [Stimpson] was down there at the Citgo. I come
       walking out, and I was talking to him about doing some
       dozer work for us. And he said, you need to make any extra
       money, you know. And I said, I'm always up for money,
       Tom, what do you need? He said, I need somebody
       whacked - no. I know somebody that needs to be whacked,
       and I’ll give you $15,000 to do it. And I busted out
       laughing, and he grinned at me. And that’s all that was to
       it.

 Graves also testified that he saw Stimpson talking to [the shooter] on
 several occasions in the months prior to Gilbert’s shooting.

                                     8
     Case 4:19-cv-02050-MHH-HNJ Document 22 Filed 03/26/21 Page 9 of 10




(Doc. 8-10, pp. 2-7) (some citations and quotation marks omitted). Because the State

of Alabama introduced several pieces of corroborating evidence that connects Mr.

Stimpson with the attempted murder of Ms. Gilbert, none of which concerns the

medical or ballistics evidence on which Mr. Stimpson relies, the State’s evidence

undermines Mr. Stimpson’s ability to establish that “no juror, acting reasonably,

would have voted to find him guilty beyond a reasonable doubt.” Consequently, Mr.

Stimpson is not entitled to equitable tolling on the basis of actual innocence.

      Having reviewed and considered the materials in the Court’s electronic

record, including the report and recommendation and Mr. Stimpson’s objections, the

Court adopts the report of the magistrate judge and accepts his recommendation.

Pursuant to 28 U.S.C. § 2244(d)(1)(A), the Court will dismiss this habeas proceeding

with prejudice because it is untimely. Consequently, Mr. Stimpson’s motion to

amend his habeas petition (Doc. 12) is moot.

      A district court may issue a certificate of appealability “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The

                                          9
    Case 4:19-cv-02050-MHH-HNJ Document 22 Filed 03/26/21 Page 10 of 10




Court finds Mr. Stimpson’s claims do not satisfy either standard. If Mr. Stimpson

wishes to appeal, he must request a certificate of appealability from the Eleventh

Circuit Court of Appeals.

      The court will enter a separate final judgment.

      DONE and ORDERED this March 25, 2021.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                        10
